Title: To Thomas Jefferson from Thomas Mann Randolph, 3 January 1822
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Dear Sir,
Richmond
Jany 3. 1822
Mr Pendleton a director of the Literary Fund has within this hour agreed with me to complete the Loan to the University, out of money now in Bank. He authorizes me to assure you of his vote when the Bond arrives, which renders the transaction sure. I need not observe that if Mr Griffins proposition to cancel the debt due from the University should prevail, the loan authorized by the act of Feby 24. 1821 might possibly be included, only as far as made. But the necessities of the Workmen are motive sufficient for dispatch.Mr Cabell is again here, quite well again, and as zealous as ever. Many members of influence are willing to cancel the University debt on condition of the arrearage due to the schools being given to Academies. That sum is more than 47000 $. I have certainly succeeded in silencing the clamour raised, for two sessions now, against the Board of the L. Fund for having withheld payment of the quotes for past years, not called for in the proper years. On your suggestion before I left Monticello for the Legislature of 1819.20, I moved and succeeded in carying that resolution, as soon as I came into the Board. But I fear the compromise will not take effect—, the county interest being much stronger than the Academy, and the money having come now to be considered as belonging to the Counties for any purpose they please.Jefferson has arrived today. I thank you for the opinion on the land claim in Florida of Mr Hackley between whom and myself there are very strong ties of various kinds. The Girls are all well. most sincerely & gratefully your &c.Ths M Randolph